          Entered on Docket August 27, 2020              Below is the Order of the Court.



 1
                                                         _____________________
 2                                                       Brian D. Lynch
                                                         U.S. Bankruptcy Judge
 3                                                       (Dated as of Entered on Docket date above)


 4

 5

 6
     ____________________________________________________________________________
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7                     WESTERN DISTRICT COURT OF WASHINGTON
 8
     Re                             )
 9
                                    )                In Chapter 13 Proceeding
10   JENNIFER LYNN HUDSON            )               No. 18-44115-BDL
                                    )
11                                  )                 Order Allowing Debtor(s) to
                   Debtor(s)        )                 Modify Mortgage with
12                                  )                 PennyMac Loan Services LLC
                                    )
13   ______________________________ )
14   It is ordered that the Debtor(s) may modify the Mortgage with PennyMac Loan Services
15
     LLC pursuant to the terms in the loan modification filed with the motion in this case
16
     which will have a new principal balance of $181,412.43 with an interest rate of 3.875%
17
     and a monthly payment of principal and interest of $853.07 and estimated monthly
18
     escrow payments of $607.10.
19

20                                              ///end of order///
21
     Presented by:
22

23   /s/ Ellen Ann Brown
     Ellen Ann Brown WSB 27992
24   Attorney for Debtor

25
                                                                     BROWN and SEELYE PLLC
                                                                       744 South Fawcett Ave.
                                                                         Tacoma, WA 98402
                                                                            253-573-1958
